Citation Nr: 1545672	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-15 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Supplemental Service-Disabled Veterans Insurance (SRH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a December 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In February 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  In a letter sent on March 4, 2004, the Veteran was notified that he was approved for waiver of premiums on his Government life insurance and that he could apply for SRH to be added to his existing coverage, but he had to apply within one year from the date of the letter or before his 65th birthday, whichever occurred first.
 
2.  The Veteran's application for SRH was received more than one year after the March 4, 2004, letter.


CONCLUSION OF LAW

The Veteran did not file a timely application for Supplemental Service-Disabled Veterans Insurance. 38 U.S.C.A. § 1922A (West 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for SRH is controlled by 38 U.S.C. § 1922A.  Under that statute, any person insured under 38 U.S.C. § 1922 (Service disabled veterans' insurance) who qualifies for a waiver of premiums under 38 U.S.C. § 1912 (Total disability waiver) is eligible for supplemental insurance in an amount not to exceed $30,000.  38 U.S.C.A. § 1922A(a).  In this case, the Veteran is insured and qualifies for waiver of premiums as required by statute.  However, to qualify for SRH, a person must also file with the Secretary an application for such insurance not later than October 31, 1993, or the end of the one-year period beginning on the date on which the Secretary notifies the person that the person is entitled to a waiver of premiums under § 1912, whichever is later.  38 U.S.C.A. § 1922A(b).  In this case, the Veteran did not file a timely application for SRH.

In a letter sent on March 4, 2004, the Veteran was notified that he was approved for waiver of premiums on his Government life insurance and that he could apply for SRH to be added to his existing coverage, but he had to apply within one year from the date of the letter or before his 65th birthday, whichever occurred first.  The March 2004 letter was sent to the Veteran's then-address of record, which is notably, still a current address, and the letter was not returned to VA as undeliverable.

The record suggests that the next VA contact by the Veteran regarding SRH was in October 2012, when the Veteran called VA about SRH and was informed of the March 2004 letter and that he had only one year from the date of that letter to "get the coverage."  The Veteran then submitted a written application for insurance which appears to have been received by VA on December 11, 2012.  That application was not received within one year of the March 4, 2004, notification letter and is not a timely application for SRH.  See 38 U.S.C.A. § 1922A(b). 

The Veteran does not contend that he filed an application within one year of the issuance of the March 4, 2004 letter.  Instead, he contends that his response was delayed because he never received the March 2004 letter.  However, the Veteran confirmed during his Board hearing and in communications with VA that the March 2004 letter was mailed to a then- and still-current address, and there is no evidence that the letter was returned as undeliverable.  Indeed, correspondence throughout the record pertaining to various issues have been sent to that address, and none has been returned as undeliverable.  The Board also points out that in March 2014, the Veteran even reported to VA that his Post Office Box is "secure."  Also noteworthy is that the only other time in the record that the Veteran has baldly asserted that he did not receive VA correspondence, again without any substantiation, is when he missed the deadline for filing a timely substantive appeal and his appeal was closed out.  Interestingly, when contacting the RO concerning the appeal in March 2014, he stated he called because he received a phone call from that same employee that week, which that employee noted was not true since she had not been on the case since August of the prior year.  

While the Veteran asserts that the March 2004 was never sent and that the onus is on VA to prove that the March 2004 letter was actually mailed, the Board notes that there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, such as mailing letters.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  Here, the record shows that the March 2004 correspondence is of record and was addressed  to the Veteran's then and current address, and it is presumed to have been sent to the Veteran.  The Veteran's unsupported assertion is insufficient to rebut the presumption of regularity.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

The Board recognizes that the Veteran has also pointed out delays in receiving his mail, as evidenced by the date of correspondence, date of postmark, and his claimed date of receipt of such correspondence.  Notwithstanding that such is irrelevant here, as the Veteran claims he never received the March 2004 correspondence regarding applying for SRH, the Board notes that the delays pointed out by the Veteran consist of a matter of days or, at most, weeks.  Here, the Veteran does not contend delay, but rather, non-receipt.

Simply put, the evidence reflects that the Veteran's address has not changed since the March 2004 letter was sent informing him that he had one year from the date of the letter or before his 65th birthday to apply for SRH, whichever occurred first,  and there is no evidence that any mail has been returned as undeliverable.  This evidence weighs against a finding that the Veteran did not receive the March 2004 notification letter. 

For the reasons above, the Board finds that the Veteran did not submit a timely application for SRH and therefore is not eligible for that benefit.


ORDER

Entitlement to supplemental service disabled Veterans insurance is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


